Citation Nr: 0113000	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1997, for the assignment of a 70 percent evaluation for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
29, 1997, for the award of a total disability rating based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from September 1965 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The procedural history pertinent to 
this introduction is that in the February 1999 rating 
decision, the RO increased the veteran's service-connected 
PTSD rating from 50 percent to 70 percent disabling, 
effective September 29, 1997.  In the February 1999 rating 
decision, the RO also granted the veteran a total disability 
rating based upon individual unemployability (TDIU), and the 
effective date was September 29, 1997 (albeit that the RO 
interchanged September 29, 1997 and September 27, 1997 when 
discussing the effective date for TDIU).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")), has held that on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, however, the veteran submitted a statement in July 
1999 wherein he stated that he was satisfied with the 
increased evaluation for PTSD, and that he wished to drop the 
appeal for that issue.  Accordingly, the issue of entitlement 
to an evaluation in excess of 70 percent for PTSD is not 
before the Board at this time.  See 38 C.F.R. 
§ 20.204 (2000).  

In the July 1999 statement, the veteran indicated that he was 
"not satisfied with the effective date" and wished to file 
a notice of disagreement for an earlier effective date.  The 
Board broadly construes the July 1999 notice of disagreement 
as contesting the September 29, 1997 effective date assigned 
for both the PTSD disability rating and the total rating 
based on individual unemployability.  See Collaro v. West, 
136 F.3d 1304 (Fed.Cir. 1998); Buckley v. West, 12 Vet. App. 
76, 83-84 (1998).  However, the Board notes that the RO 
furnished a statement of the case, issued in September 1999, 
relevant only to the effective date claim for an increased 
evaluation for PTSD.  

As it regards TDIU, the Board determines that when the RO 
provided the veteran with the regulations pertinent for an 
earlier effective date for an increased rating for PTSD, it 
also provided him with the relevant notice regarding the 
claim for an earlier effective date for an award for TDIU.  
The Court has ruled that a claim for TDIU is in essence a 
claim for an increase.  See Norris v. West, 12 Vet. App. 413, 
420 (1999).  Therefore, the Board herein determines that the 
veteran's claim for entitlement to an earlier effective date 
for his 70 percent schedular evaluation also encompasses his 
desire for an earlier effective date for his award of TDIU.  
Indeed, after the issuance of the September 1999 statement of 
the case, the veteran thereafter perfected this appeal when 
he submitted VA Form 9, Appeal to the Board in October 1999.  
His representative later provided argument on the issue of an 
earlier effective date for TDIU when in a November 1999 
statement, the representative "respectfully requested that 
compassionate consideration be given to a total evaluation 
from August 2, 1994."  

Accordingly, the Board has jurisdiction of both issues of an 
earlier effective listed on the title page of this decision.  


FINDINGS OF FACT

1.  In a November 1989 rating decision, service connection 
was granted for PTSD, and a 10 percent rating was assigned.  
The veteran did not appeal this rating action.  

2.  In a statement received on August 2, 1994, the veteran 
requested an increased rating in his PTSD evaluation.  

3.  In a February 8, 1995 rating decision, the RO granted an 
increased rating, from 10 to 30 percent for PTSD.  On 
February 16, 1995, the veteran was notified of the grant of 
30 percent for PTSD.  On February 7, 1996, the veteran 
submitted a notice of disagreement with the February 1995 
rating action, and on March 8, 1996, the RO issued a 
statement of the case regarding the 30 percent rating 
assigned for PTSD. 

4.  On May 14, 1996, the RO issued a supplemental statement 
of the case, noted that a VA Form 9, Appeal to the Board had 
not been filed by the veteran, and informed the veteran that 
his "appellate rights" would expire on March 8, 1997.  This 
notification to the veteran extended his time period for 
filing an appeal to the Board until March 8, 1997.  

5.  On September 25, 1996, the Montgomery RO received the 
veteran's VA Form 9, Appeal to the Board, and his request to 
transfer his file from the Houston RO to the Montgomery RO.  
On October 7, 1998, the Houston RO also applied a date stamp 
on that same VA Form 9, Appeal to the Board.  

6.  Since the RO expressly informed the veteran that he had 
until March 8, 1997 to file an appeal on the matter of an 
increased rating, the veteran's claim for an increased 
evaluation for PTSD was perfected on September 25, 1996, when 
he submitted his VA Form 9 to the Montgomery RO. 

7.  On October 24, 1996, the veteran's representative 
submitted a statement as an "informal claim" under the 
provisions of 38 C.F.R. § 3.155(a), with the express intent 
to establish an effective date for entitlement to an 
increased rating for the veteran's service-connected 
disability. 

8.  By rating decision of March 1997, the Houston RO awarded 
a temporary total disability evaluation based on a period of 
hospitalization (from August 6, 1996 to September 1, 1996) 
for PTSD pursuant to 38 C.F.R. § 4.29; and increased the 
evaluation, from 30 to 50 percent, effective from September 
1, 1996, the day following the termination of the temporary 
total rating.  

9.  In a September 29, 1997 statement, the veteran indicated 
that he had been hospitalized for his PTSD.  In a November 
1997 rating decision, the RO awarded a temporary total 
disability evaluation based on a period of hospitalization 
(from September 4, 1996 to October 18, 1996); and resumed and 
continued the 50 percent disability evaluation effective 
November 1, 1996.  

10.  In a February 11, 1999 rating decision, the RO granted 
an increased rating, from 50 to 70 percent, for the veteran's 
PTSD, effective September 29, 1997.

11.  In a September 29, 1997 statement, the veteran indicated 
that he was unemployable; and, on that date, he submitted VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based on Unemployability.  

12.  In a February 1999 rating decision the RO granted TDIU, 
effective September 29, 1997.

13.  The evidence of record demonstrates that although the 
date of the veteran's claim for increased rating is August 2, 
1994, it is not factually ascertainable that an increase in 
severity of the PTSD had occurred until a later date of April 
19, 1996, the date of his retirement.

14.  The formal date of the veteran's claim for TDIU is 
September 29, 1997; and October 24, 1996, the date of an 
informal claim, is the date of "receipt of the claim." 

15.  It is factually ascertainable that TDIU occurred within 
the one-year period preceding the date of receipt of the 
claim; and April 19, 1996, the date of the veteran's 
retirement is the earliest date as of which it is 
ascertainable that he was totally disabled due to his PTSD 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 19, 1996, for 
the assignment of a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.156, 3.157, 
3.160, 3.400 (2000).

2.  The criteria for an effective date of April 19, 1996, for 
the award of total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §  5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.155, 3.160, 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an increased rating for his 
service-connected PTSD, from 50 to 70 percent, should be made 
effective August 2, 1994, the date that he submitted his 
original application for an increased rating.  He necessarily 
and essentially also contends that he was totally 
unemployable prior to September 29, 1997, the effective date 
of his TDIU award.  In a November 1999 statement, the 
representative argued that the evidence of record shows the 
continuous increase in severity of the veteran's service-
connected PTSD disability, and of his resulting inability to 
work.


I.  Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (2000).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2000).

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides as follows:  (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (1999).  Where 
the law or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the general rating formula for 
mental disorders is as follow:  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the veteran's case, since his claim for 
an increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), the assignment of a 100 
percent schedular rating is warranted in cases in which a 
veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2000).  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  
Thus, if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2000).  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.


II.  Factual Background

Service connection for PTSD was established in a November 
1989 rating decision.  Evidence reviewed by the RO in 
conjunction with that rating determination included service 
records, service medical records, VA examination reports and 
outpatient records, and the veteran's lay statements.  These 
records show that the veteran was in receipt of a Purple 
Heart Award, for his combat service in Vietnam.  VA records 
dated in May 1985 and November 1985 show that the veteran was 
having emotional problems, deep depression, and that he had 
extreme hostility and anger.  VA examination in September 
1989 revealed that the veteran had chronic post-traumatic 
stress disorder.  The RO determined that the veteran's PTSD 
was a result of his combat experience in service, and a 10 
percent rating was assigned for the disability.  Following 
notification of this decision, an administrative appeal was 
not filed.  

In a statement received on August 2, 1994, the veteran sought 
an increased evaluation for his service-connected PTSD.  

On November 23, 1994, the veteran underwent VA examination 
for PTSD.  The veteran's claims folder was reviewed by the 
examiner, and it was noted that a neuropsychiatric 
examination was being conducted for rating purposes.  The 
examiner noted that the veteran had attended addiction and 
anger management groups at VA, and individual counseling at 
the Vet Center.  The veteran reported that he had to check 
into a psychiatric hospital for treatment after being laid 
off from work and called back to work with co-worker who had 
defrauded him of money several years earlier.  He was on sick 
leave from a railroad company, with whom he had been employed 
for 18 years.  The veteran was separated from his wife, and 
living with another women in what he described as a good 
relationship.  

Mental status examination revealed that the veteran was alert 
and cooperative.  His mood was worried and discouraged.  His 
affect was mildly to moderately depressed, but was 
appropriate to expressed thought content.  His speech was 
normal in rate and amount, and the content was relevant and 
goal directed.  No evidence of hallucinations nor of 
delusions was detected.  The veteran was oriented for time, 
place and person.  The diagnostic impression included Axis I, 
post-traumatic stress disorder, chronic, and history of 
alcohol and substance abuse, in remission.  In the comment 
section, the examiner stated that the veteran's PTSD symptoms 
had shown some increased in severity in the setting of a 
situation which had placed his coping mechanisms under 
stress.  

In a February 8, 1995 rating decision, the RO granted an 
increased evaluation, from 10 to 30 percent, for the 
veteran's service-connected PTSD.  On February 16, 1995, the 
veteran was notified of the decision, and sent a copy of the 
rating action and his appellate rights.  

A September 27, 1995 VA psychiatric treatment note reveals 
that the veteran was being seen after one year of enrollment 
in the program.  The veteran reported that he was doing 
better with his psychiatric problems, and that he had planned 
on going back to work in a month.  

On February 7, 1996, the veteran filed a notice of 
disagreement with the February 1995 rating determination.  
The veteran stated that his relationship with his lady friend 
had ended and that reliving his combat experiences had become 
a daily thing.  He stated that he was totally alone, and that 
his days were filled with anger, dreams of the past, 
depression, isolation and fear.  

On March 8, 1996, a statement of the case relevant to the 
issue of entitlement to an increased evaluation in excess of 
"10" percent for PTSD was issued to the veteran.  Therein, 
the RO again confirmed that an increased evaluation for PTSD 
was granted with a 30 percent evaluation assigned.  In the 
letter enclosed with the statement of the case, the RO 
informed the veteran that he had 60 days from the date of the 
letter, or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed, to file an appeal to the Board.  
The RO also enclosed a VA Form 9, Appeal to the Board. 

On April 11, 1996, the veteran underwent another VA 
examination for PTSD.  the claims folder was available for 
the examiner's review.  The veteran reported that he had 
returned to work with the railroad, and that he was finding 
it to be a "grind."  The veteran described that the work 
caused him considerable unease, but with which he was able to 
deal intellectually.  He avoided social situations as much as 
possible.  He went to work, but dealt with his days work as a 
"mission," and got out of the situation and home as quickly 
as possible.  He was able to deal with predictable 
situations, but any time he encountered unexpected 
circumstance, he became extremely anxious.  He worked as a 
front-end loader with his job at the railroad, and he worked 
largely by himself.  The veteran reported that his 
relationship with his woman friend had broken up one year 
earlier due to the veteran's tendency to isolate himself, and 
his inability to involve himself in a normal manner in the 
shared life of his lady friend's family.  The veteran 
reported feeling comfortable in the 5 or 6 weekly hour group 
therapy sessions he attended.  The veteran reported having 
recent dreams of past experiences, which often related to 
people and places in Vietnam.  

Mental status examination revealed that the veteran was 
tense, but alert and cooperative.  His mood was euthymic.  
His affect was mildly anxious, and was appropriate to 
expressed thought content.  The veteran spoke at a normal 
rate and was articulate in expressing himself.  The content 
of his speech was relevant and goal-directed.  No evidence of 
hallucinations nor of delusions was detected.  He was 
oriented for time, place and person.  He registered three 
items immediately, and he knew the name of the President of 
the United States, and one of his three more recent 
predecessors.  The veteran made one error when he performed 
the first five calculations of serial sevens from 100.  He 
was able to reverse the spelling of a word of five letters.  
The diagnostic impression included post-traumatic stress 
disorder, chronic, and history of substance abuse, in 
sustained remission; Axis IV, dissolution of close personal 
relationship, difficult work condition, and combat stress, 
remote; and Global Assessment of Functioning 55, current and 
past year.  

In a May 8, 1996 rating decision, the RO continued the 30 
percent evaluation for PTSD.  On May 14, 1996, the RO issued 
a supplemental statement of the case stating the same.  In 
the corresponding enclosure section, the RO indicated that 
the veteran had not yet submitted a substantive appeal, or 
requested and extension of time to file, and that he had a 
period of 60 days from then to make any comments concerning 
the additional information provided by the supplemental 
statement of the case.  The RO again enclosed a VA Form 9, 
and ended the letter by stating that the veteran's 
"appellate rights will expire on 3-08-97."  

A VA mental health clinic note, dated in July 1996, revealed 
that the veteran had problems sleeping.  

From August 6, 1996 to August 28, 1996, the veteran was 
hospitalized at the VA Medical Center (VAMC) in Tuskegee.  He 
was admitted with a complaints of feeling of loss of control 
and flirting with danger.  He had subconscious suicidal 
gestures and homicidal thoughts.  He responded to the 
treatment program satisfactorily and was discharged to 
continue treatment at the PTSD program on an outpatient 
basis.  The discharge diagnoses included Axis I, post-
traumatic stress disorder; and Axis V, current GAF of 30, and 
the highest level in the past year of 30.  

On September 17, 1996, the veteran requested a temporary 
total disability evaluation and indicated that he was 
presently hospitalized in Alabama.  In a statement received 
on September 25, 1996 at the Montgomery RO, the veteran 
requested that his claims folder be moved from the Houston RO 
to the Montgomery RO, and that his pending issues be handled 
at the Montgomery RO.  At that time, the veteran also 
submitted a VA Form 9, and it was date stamped by the 
Montgomery RO on September 25, 1996.  It was stamped again by 
the Houston RO, with a date of October 7, 1998.  Therein, the 
veteran referenced award letters from the RO, "dated on or 
around November 1995," that he felt were incorrect.  As 
indicated above, the RO's notice of the grant of the 30 
percent rating was in a February 1995 letter to the veteran.  
He noted that he had been involved in a PTSD program at the 
VA, and that corresponding medical records reflected the 
severity of his position, and that reasonable doubt should be 
rendered in his favor.  The Board herein determines that this 
VA Form 9, submitted by the veteran on September 25, 1996 
contained the necessary information regarding the issue of an 
increased evaluation for PTSD being appealed.  38 C.F.R. 
§ 20.202 (2000).  The timeliness of this document is 
discussed in the analysis section below.  

From September 4, 1996 to October 18, 1996, the veteran was 
hospitalized at the VA Medical Center in Tuskegee.  Upon 
admission, the veteran was nervous, depressed, untrusting and 
with poor concentration.  Affect was constricted.  No 
suicidal or homicidal ideations were elicited.  He admitted 
to auditory hallucinations about Vietnam.  During the course 
of his hospitalization, the veteran participated in 
individual and group therapy and educational workshops.  It 
was noted that the veteran improved with treatment, including 
medication, but that he tested positive for cocaine done on 
October 14th.  He was discharged on an "irregular" basis.  
The discharge diagnoses included Axis I post-traumatic stress 
disorder, and substance abuse disorder cocaine.  

The Houston RO filled out a Notice of Permanent Transfer of 
Veteran's Records, (PTO) therein indicated that the date of 
transfer of the veteran's records to the Montgomery RO, per 
the veteran's request, was October 18, 1996.

On October 24, 1996, the representative submitted a statement 
as an "'informal claim' under the provisions of 38 C.F.R. 
§ 3.155(a)," with the intent to establish an effective date 
for entitlement to an increased rating for the veteran's 
service connected disabilities.  

An October 29, 1996 VA treatment record revealed that the 
veteran had a stable case of PTSD, and that he was there for 
a medicine refill.  He denied any suicidal intention or plan.  
Supportive therapy was provided.  

In a March 1997 rating decision, the Houston RO assigned a 
temporary total disability rating for hospitalization over 21 
days (from August 6, 1996 to September 1, 1996).  See 
38 C.F.R. § 4.29.  By that same rating decision, the veteran 
was awarded an increased evaluation for his service-connected 
PTSD, from 30 percent to 50 percent, effective September 1, 
1996.  The Houston RO sent the veteran a letter to this 
effect, at the veteran's address in Texas, along with a copy 
of the March 1997 rating decision and notice of his appellate 
rights.  Although the Houston RO issued this rating decision, 
a PTO showing that the veteran's claims folder was sent back 
to Houston from Montgomery is not of record.  

In April 1997, the representative asked that further records 
be retrieved by the RO and reviewed in conjunction with the 
veteran's claim for an increased evaluation for PTSD.  

On September 29, 1997, the Houston RO received a statement 
from the veteran which indicated that he was unemployable, 
and that he had been further hospitalized in 1996, from 
September 4, 1996 to October 8, 1996.  

On September 29, 1997, the Houston RO received from the 
veteran VA Form 21-8940, Veteran's Application For Increased 
Compensation Based on Unemployability.  Therein, in pertinent 
part, the veteran indicated that it was his service-connected 
PTSD disability that prevented him from securing or following 
any substantially gainful occupation.  In the section which 
asks for the date that the disability affected full time 
employment, the veteran listed "1985, 1992, and May 1, 
1996."  He stated that he had last worked full time on April 
29, 1996, and that was also the date that he became too 
disabled to work.  He indicated that his employment for the 
past 5 years had been at the Union Pacific Railroad.  The 
veteran remarked that he had angry outbursts, inability to 
work and communicate with others, isolation, nervousness, 
anxiety, and uncontrollable fear.  

On October 8, 1997, the veteran underwent VA examination for 
PTSD.  His claims folder was not available for review by the 
examiner.  The assessment was Axis I, post-traumatic stress 
disorder, chronic; Axis V, unemployment, social isolation, 
lack of transportation, reduction in economic status; and 
Axis V, current global assessment of function score, 55.  In 
the corresponding Addendum, the examiner stated that he had 
given the veteran a GAF of 55, which meant moderate symptoms 
and specifically modern difficulty in social occupational or 
school functioning.  The examiner stated that the veteran was 
extremely socially isolated, and that he was not currently 
working.  The veteran did not get along well with other 
people.  He had been able to find jobs but had felt 
sufficiently uncomfortable that he had not been able to 
remain on the job.  

Regarding the affect of the veteran's PTSD on current or 
future employment, it was the examiner's opinion that the 
veteran's PTSD made it quite difficult for him to work in a 
setting surrounded by noise or people.  It was noted that a 
possible type of job for the veteran would be one where he 
did not have to deal with people or a supervisor.  

In a corresponding general VA examination, also done on 
October 8, 1997, the examiner noted that the veteran's major 
disabling affect was his PTSD.  

In a November 1997 rating decision, the RO granted a 
temporary total evaluation of 100 percent for the veteran's 
service-connected PTSD, due to his hospitalization and 
treatment of the disability from September 4, 1996 to October 
18, 1996.  The 50 percent disability was resumed and 
continued effective November 1, 1996.  The RO denied 
entitlement to individual unemployability.  The veteran was 
notified of the same in a letter from the RO dated in 
December 1997.  

In November 1997, the RO issued a supplemental statement of 
the case regarding the denial of an evaluation in excess of 
50 percent for PTSD.

In May 1998, the veteran's minor child and care taker wrote 
letters, lay statements, on his behalf.  Therein, the child 
described how sick the veteran looked, that the veteran 
passed out in the bathroom, and it seemed like the veteran 
ran away.  The caretaker, and presumably, ex-girlfriend, 
indicated that the veteran had problems sleeping and in 
maintaining their sexual relationship and a relationship with 
their family.  She described the veteran's anger and that he 
yelled at her and the children.  

In June 1998, the veteran submitted a statement regarding a 
request for an increased evaluation for PTSD.  He referred to 
the Railroad Retirement Board decision.  

In January 1999, the veteran underwent another VA 
neuropsychiatric examination, for rating purposes.  The 
veteran noted that he had tried to return to work at the 
railroad and his behavior was such that as of December 1997, 
he was entitled to disability annuity and he could not return 
to work due to his symptoms of post-traumatic stress 
disorder.  The assessment included Axis I, post-traumatic 
stress disorder; Axis IV, life threatening illness, 
unemployment, social isolation, lack of transportation, 
finances, combat stress remote; and Axis V, current GAF of 
50.  The examiner explained that the GAF of 50 was given 
because in the past 2 years since he lost his job, the 
veteran had been unable to gain or maintain a job; and that 
the veteran did attempt to return to work and his symptoms 
prevented him from accomplishing that, and that he had no 
friends and was socially isolated.  It was the examiner's 
opinion that the veteran was unemployable.  

In a February 11, 1999 rating decision, the RO granted an 
increased rating, from 50 to 70 percent, for the veteran's 
PTSD, effective September 29, 1997.  The RO granted 
entitlement to TDIU, effective September 27, 1997, the date 
of the receipt of the veteran's claim which was supported by 
evidence showing he was unemployable.  By way of a letter 
dated in February 1999, the RO notified the veteran of the 
increased rating and award of compensation at the 100 percent 
rate because he was unable to secure and follow a 
substantially gainful occupation because of his service-
connected disability.  

In February 1999, the RO also issued a supplemental statement 
of the case, which included the issue of increase from 50 to 
70 percent for the veteran's service-connected PTSD, and an 
explanation of the grant of TDIU effective September 29, 
1997.  

In July 1999, the veteran indicated that he was not satisfied 
with the effective date and requested an effective date of 
August 2, 1994, for the increased rating for PTSD.  

In September 1999, the RO issued a statement of the case 
regarding an earlier effective date for an increased rating 
for PTSD.  Therein, the RO indicated that the reason an 
effective date earlier than September 29, 1997 was not being 
assigned to the veteran's claim for increase was because the 
veteran did not timely perfect an appeal of the February 1995 
rating action.  The RO stated that the veteran's VA Form 9 
was received, too late, on "October 7, 1998."  The RO 
concluded that the veteran filed a claim for increased 
evaluation on September 29, 1997 and was granted an increased 
rating effective the date of that claim.  

In September 1999, the veteran submitted evidence regarding 
his service and compensation at the railroad, and asked that 
this evidence be forwarded to the Board.  The decision of the 
Railroad Board was that the veteran was entitled to 
disability annuity under the Railroad Retirement Act, 
effective April 19, 1996, his date that he last worked.  The 
Board found that the veteran's post-traumatic stress disorder 
met the requisite impairment listing.  

In a November 8, 1997 rating decision, the RO denied the 
veteran entitlement to payment of temporary total benefits 
under 38 C.F.R. § 4.29 for the interval between periods of 
hospitalization (August 6, 1996 to August 28, 1996 and 
September 4, 1996 to October 18, 1996).  

In November 1999, the veteran's friend and caretaker, 
submitted a lay statement to the effect that she has taken 
care of the veteran for the past 9 years.  She stated that 
she fed and dressed the veteran.  She stated that the veteran 
had extreme confusion in December 1995, and she mentioned 
that he had to be taken to Alabama at the time for special 
care.   

The veteran perfected a timely administrative appeal with 
respect to the assignment of September 29, 1997 as the 
effective date for the increased rating from 50 to 70 percent 
for his service-connected PTSD, and for the effective date 
for the award of TDIU.  

III.  Legal Analysis

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the veteran's claim for 
increased compensation for the 70 percent PTSD disability 
rating, and to determine the date that it became factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity.  Secondly, it is necessary to 
determine the date of receipt of the veteran's claim for 
TDIU, and to determine the date that it became factually 
ascertainable that the veteran was totally disabled due to 
his service-connected disability. 


Earlier Effective Date-70 PTSD

In determining the date of receipt of the veteran's claim for 
increased compensation for the 70 percent PTSD disability 
rating, the Board points out that its analysis of the 
procedural posture of this issue differs somewhat from that 
of the RO's.  This difference affects the remainder of the 
analysis of the veteran's claim for an earlier effective date 
for a 70 percent rating for PTSD.  

The RO's position, in essence, and as was somewhat indicated 
in its September 1999 statement of the case, is that since 
the veteran did not submit a VA Form 9 until "October 7, 
1998" he did not perfect an appeal against a February 
1995 rating action on the issue of entitlement to an 
increased rating for PTSD.  Since he did not perfect that 
earlier appeal, he had to submit a new claim for entitlement 
to an increased rating for PTSD, which he did in his 
statement received on September 29, 1997.  The RO granted the 
increased evaluation effective to the date of receipt of that 
statement, considered the new claim, September 29, 1997. 

The Board's position is twofold.  First, the RO gave the 
veteran more time normally permitted by regulation to submit 
his substantive appeal, when in the May 14, 1996 supplemental 
statement of the case, it informed the veteran that his 
appellate rights would expire on "March 8, 1997."  That is, 
even though this date given by the RO was incorrect, the 
veteran was nevertheless informed that he had until March 8, 
1997 to perfect his administrative appeal to the Board.  
Normally, the veteran would have had 60 days from the date 
that the agency of original jurisdiction mailed the statement 
of the case to the veteran, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  See 38 C.F.R. § 20.302(b) (2000).  

Here, the veteran was notified of the determination that he 
chose to appeal on February 16, 1995, when the RO informed 
him of the February 1995 grant of increase to 30 percent.  He 
had until February 16, 1996, or 60 days from the May 14, 1996 
statement of the case, to submit the VA Form 9.  September 
25, 1996 is more than 60 days from the May 14, 1996 letter, 
and is after the 1-year deadline of February 16, 1996.  But, 
since VA informed the veteran that his appellate rights 
expired on March 8, 1997, that is the date until which the 
veteran had to file his VA Form 9, Appeal to the Board.  

Secondly, the Board must determine which date on the VA Form 
9 is acceptable for purposes of this appeal because if the 
September 25, 1996 stamp is acceptable, then the veteran 
filed a timely VA Form 9.  The rule, pursuant to 38 C.F.R. 
§ 20.300, Subpart D-Filing, is that the claimant is to file 
his substantive appeal, herein the VA Form 9 in question, 
with the VA office which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  In that case, the substantive appeal must 
be filed with the VA office which has assumed jurisdiction 
over the applicable records.  Id.  The caveat here is that 
the veteran asked that his records be transferred from the 
Houston RO to the Montgomery RO simultaneous with his 
submission of VA Form 9, regarding an increased rating for 
PTSD.  There is a stamp dated September 25, 1996 from the 
Montgomery RO on the VA Form 9, and then a later stamp dated 
October 7, 1998 from the Houston RO.  The Houston RO issued a 
PTO on October 18, 1996, and thereafter it is not clear 
whether the veteran's claims folder was actually transferred 
to the Montgomery RO or not. 

The veteran was to file his VA Form 9 with the Houston RO 
because that was the agency of original jurisdiction from 
where he received notice of the determination being appealed, 
unless his records were transferred to another RO.  Since the 
veteran requested that his records be transferred to the 
Montgomery RO, and that request was granted by October 18, 
1996, the veteran was allowed to file his VA Form 9 with the 
Montgomery RO at least as of October 18, 1996.  Again, this 
is only pertinent because the veteran had until March 8, 1997 
to file.  It appears to the Board that since the veteran's VA 
Form 9 was filed simultaneously with his request for transfer 
of records, the Montgomery RO had jurisdiction over the 
veteran's claim at least as of October 18, 1996, which is a 
date prior to the date that the veteran's appellate rights 
expired; March 8, 1997.  Therefore, his VA Form 9, was timely 
filed.  

Now that it is established that the veteran filed a timely VA 
Form 9 against his original claim for increase, the 
discussion of the date of receipt of the veteran's claim for 
increased compensation, and the date that it became factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity, resumes.

The veteran filed a claim for increased rating on August 2, 
1994.  In a February 1995 rating decision, he received a 
grant from 10 to 30 percent.  He thereafter filed a timely 
notice of disagreement with the assigned percentage, and a 
timely substantive appeal.  He did not receive another 
increase until the March 1997 rating decision when he was 
awarded a temporary total disability rating for 
hospitalization over 21 days.  It was at that time that the 
veteran's disability rating was again increased, from 30 to 
50 percent, effective September 1, 1996; which was the 
effective date following the veteran's temporary total 
evaluation based on hospitalization.  The disability rating 
was increased for the third time, from 50 to 70 percent, in 
the February 1999 rating decision.  In sum, the Board 
observes that the date of receipt of the veteran's claim for 
increased compensation was on August 2, 1994.  That is the 
date that the VA received the veteran's statement in writing 
that he wanted an increased evaluation for PTSD.  

There is no other indication in the record that the veteran 
applied for increased compensation benefits prior to August 
2, 1994.  The medical records received prior to August 2, 
1994, were received and dated prior to the November 1989 
rating decision wherein service connection for PTSD was 
granted and a 10 percent disability rating was assigned.  The 
veteran did not initiate an appeal on the November 1989 
rating decision.  In fact, the next correspondence from the 
veteran in the record is the August 2, 1994 statement 
regarding a request for increase.  And, the representative's 
statement dated on October 24, 1996, submitted as an informal 
claim, no doubt to preserve the veteran's right's regarding 
effective date considering the procedural posture of this 
case, is not looked to as an informal claim in this analysis, 
as the Board has accepted an earlier date for the date of the 
claim.  

Next, the Board turns its consideration to the latter 
proposition, which is what date it became factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity.  In this context, the Board determines 
that the "exception" to the general rule, as set forth in 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), does not 
apply in that it was not "factually ascertainable" that the 
veteran's PTSD had increased in severity within the one-year 
period preceding the date of receipt of his August 2, 1994 
claim; that is August 2, 1993.  Here, the record reflects 
that the only evidence on file during the one-year preceding 
August 1994, were reports pertaining to VA evaluation and 
treatment the veteran received up until his VA examination in 
November 1989; which is almost 4 years earlier the requisite 
only year.  

Therefore, it is the general rule as set forth in 38 U.S.C.A. 
§ 5110(a) and 3.400(o)(1) that applies to this veteran's 
case.  See Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).  
In this regard, the veteran necessarily and generally 
contends that his PTSD symptoms were severe enough to warrant 
at least a 70 percent rating earlier than the effective date 
assigned by the RO of September 29, 1997.  In fact, the 
veteran has specifically contended that he wants the 
effective date back to August 2, 1994.  Again, the veteran 
has not appealed an increased rating above 70 percent for 
PTSD, so the Board will not discuss the schedular rating 
criteria for 100 percent.  

Since the veteran disagrees with the effective date assigned 
for the award of the 70 percent rating, the Board's 
consideration of this appeal now turns on whether that level 
of disability was demonstrated by the evidence of record 
prior to September 29, 1997, but on or after August 2, 1994, 
the date of receipt of the claim for increase.  In applying 
this general rule, it is factually ascertainable that the 
symptomatology associated with the veteran's service-
connected PTSD increased to the 70 percent level prior 
September 29, 1997.

The Board finds that the older rating criteria is more 
favorable to the veteran.  Again, that criteria establishes 
that a 70 percent evaluation is warranted where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Upon review of the evidence of record, VA examination in 
November 1994, shows that the veteran was on sick leave from 
a railroad company, with whom he had been employed for 18 
years.  But at that time, he was involved in a good 
relationship with a girlfriend.  His diagnosis included post-
traumatic stress disorder, chronic, and history of alcohol 
and substance abuse, in remission.  The increase in severity 
indicated by the examiner in November 1994, was not that 
which corresponds to a 70 percent disability rating, under 
the old rating criteria.  When the veteran was seen in 
September 1995, he reported doing better with his psychiatric 
problems, and that he had planned on going back to work in a 
month.  

What is most probative here is that the veteran last worked 
for the railroad on April 19, 1996, and in a December 
1997 decision from that agency, he was found to be eligible 
for disability annuity from that job because of his PTSD.  
Looking at the facts of the case to determine whether it is 
ascertainable for VA rating purposes that the veteran was 70 
percent disabled as of April 19, 1996, the Board must also 
weigh the medical evidence.  That is, it is quite probative 
that the veteran was unable to work anymore, due to PTSD, as 
of April 19, 1996, and VA has contemporaneous records showing 
the severity of his condition during 1996.  

The veteran was evaluated at VA on April 11, 1996, and he 
apparently stopped working on April 19, 1996.  At the VA 
examination, the veteran noted that he had broken off his 
relationship, and he described in detail how difficult it was 
for him to work everyday.  Included with his diagnosis of 
PTSD, was the dissolution of close personal relationship, 
difficult work condition, and combat stress, remote; and 
Global Assessment of Functioning 55, current and past year.  
The veteran was later hospitalized on two different 
occasions, from August 1996 to October 1996.  Upon admission 
he had suicidal thoughts, but those subsided upon discharge.  
The GAF score went down to 30 during his August 
hospitalization, and it was that examiner's opinion that 30 
was the GAF for the past year.  

Looking at the evidence in total, the Board finds that the 
fact that the veteran was retired from the railroad, and that 
he last worked on April 19, 1996 is significant in that he 
was no longer able to function properly at that time, due to 
his PTSD.  Our VA medical records chronicle the veteran's 
problems with PTSD from April until October 1996, his last 
hospitalization of record.  The Board determines that it was 
at the time that he stopped working that the veteran's 
clinical signs and manifestations of his service-connected 
PTSD were of at least such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  His ability to establish and maintain 
effective or favorable relationships with people was at least 
severely impaired.  The veteran's inability to continue his 
job in 1996, was also discussed and highlighted by the 
examiner at the VA examination in January 1999.  

The statements received by the veteran's caretaker/former 
girlfriend, and her child, are lay statements that do not 
show, nor purport to show, that the veteran's PTSD was more 
disabling prior to September 1997.  The fact that he had 
extreme confusion in December 1995, or other familial 
problems, is factored into the disability rating assigned for 
70 percent under the old criteria.  

Therefore, the date of the increase must be considered to be 
April 19, 1996, and, the Board determines that there are no 
other applicable, and earlier records, for which to derive a 
factually ascertainable increase in the veteran's disability.  
Accordingly, the Board finds that under the applicable legal 
criteria, the effective date of the veteran's claim for 
increased compensation to 70 percent for the service-
connected PTSD, is governed by the later of the date of the 
increase or the date the claim was received.  38 C.F.R. 
§ 3.400(o)(1); see also 38 U.S.C.A. § 5110(a).  In this case, 
the later date is the date of the increase, April 19, 1996, 
which is earlier than the date assigned by the RO.  
Accordingly, the appeal is granted.


Earlier Effective Date-TDIU

In determining the date of receipt of the veteran's claim for 
TDIU, the Board points out that it was on September 29, 1997, 
that the RO received the veteran's application for TDIU, on 
VA Form 21-8940.  However, that is not the date that the 
claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r).  On October 24, 1996, the veteran's duly 
authorized representative submitted a statement as an 
"informal claim" under the provisions of 38 C.F.R. 
§ 3.155(a), with the express intent to establish an effective 
date for entitlement to an increased rating for the veteran's 
service-connected disability.  Section 38 C.F.R. § 3.155((a) 
provides that:

Any communication or action, indicating an intent to 
apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon  receipt of an informal claim, if 
a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

38 C.F.R. § 3.155.  In Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the Court addressed the issue of entitlement 
to an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, required the Board to look at all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the one 
year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§ 3.400(o)(2), 3.155(a)(2000); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

Applying the guiding principles of 38 C.F.R. § 3.155 and 
Servello to this case, the Board determines that the 
representative's October 24, 1996 statement was an informal 
claim for an earlier effective date for increase, even to 100 
percent under TDIU.  Since the veteran's formal application 
on VA Form 21-8940 for TDIU was received on September 29, 
1997, within one year from the informal claim, it is 
considered filed as of the date of the informal claim, on 
October 24, 1996.  

Next, in determining the "earliest date as of which," within 
the one year prior to the claim (October 24, 1995 to October 
24, 1996), the increase in disability to 100 percent 
disablement was ascertainable, the Board reviews the evidence 
of record as follows.  At the November 1994 VA examination, 
it was noted that the veteran had been recalled back to work 
after a lay-off, even though he had difficulty coping.  In a 
September 1995 VA medical record it was noted that the 
veteran was returning to work.  No other records are 
identified for 1995.  At the April 11, 1996 VA examination, 
the veteran described that he had returned to work in 
January, but that he found it "grind."  He went to work, 
even though he had to "psych" himself up for the job.  The 
veteran was apparently still employed at the date of the VA 
examination on April 11, 1996, until he was found too 
disabled to work by the railroad company and was retired as 
of April 19, 1996.  

In sum, from October 24, 1995 the veteran was continuously 
working until he was no longer able to work as of April 19, 
1996.  At the January 1999 neuropsychiatric VA examination 
the examiner opined that the veteran was unemployable and 
that "in the past two years since he lost his job, he has 
been unable to gain or maintain a job."  Here, the record 
shows that the veteran was totally disabled to work when he 
was retired from the railroad effective April 19, 1996.  The 
proceedings surrounding his disability annuity from the 
railroad in fact show that the veteran last worked on April 
19, 1996, and that his impairment was based on his post-
traumatic stress disorder.  Hence, the veteran's disability 
had increased to the next disability level at the time of his 
retirement.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Therefore, the "earliest date as of which," within the one 
year prior to the claim, the veteran was shown to be totally 
disabled due to his service-connected disability, was April 
19, 1996.  See Servello v. Derwinski, supra.  

Accordingly the veteran's claim for an effective date earlier 
than September 29, 1997 for the award of TDIU is warranted, 
and the veteran is entitled to an effective date of April 19, 
1996. 


ORDER

An effective date of April 19, 1996, for the assignment of a 
70 percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.  

An effective of April 19, 1996, for the award of a total 
disability rating based on individual unemployability is 
granted, subject to the provisions governing the award of 
monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

